19-11608-mew          Doc 447        Filed 12/18/19 Entered 12/18/19 13:50:06                      Main Document
                                                  Pg 1 of 30
                              Hearing Date and Time: February 6, 2020, at 11:00 a.m. (prevailing Eastern Time)
                                       Response Deadline: December 30, at 4:00 p.m. (prevailing Eastern Time)

 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                  Case No. 19-11608 (MEW)
                                                                :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

       NOTICE OF OBJECTION TO FILED PROOFS OF CLAIM AND DEADLINE
     BY WHICH A RESPONSE MUST BE FILED WITH THE BANKRUPTCY COURT

          PLEASE TAKE NOTICE THAT Drivetrain, LLC, in its capacity as Plan
 Administrator (the “Plan Administrator”) acting on behalf of HSP Liquidation, LLC and its
 affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and before
 the Effective Date of the Plan, the “Debtors”),2 is objecting to your Claim(s) by the attached
 objection (the “Objection”).

        YOU SHOULD LOCATE YOUR NAME AND YOUR CLAIM(S) ON THE
        SCHEDULES ATTACHED HERETO. PLEASE TAKE NOTICE THAT, AS A
        RESULT OF THE OBJECTION, YOUR CLAIM(S) MAY BE DISALLOWED,
        EXPUNGED, OR OTHERWISE AFFECTED. THEREFORE, PLEASE READ
        THIS NOTICE AND THE ACCOMPANYING OBJECTION VERY

 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.


 DOCS_SF:102350.4 36869/003
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06           Main Document
                                                  Pg 2 of 30


        CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY. IF YOU DO
        NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

                              Important Information Regarding the Objection

        Grounds for the Objection. By the Objection, the Plan Administrator is seeking to
 disallow and expunge your Claim(s) listed in the schedules attached to the Objection, a copy of
 which has been provided with this notice.

         Objection Procedures. On December 16, 2019, the United States Bankruptcy Court for
 the Southern District of New York (the “Court”) entered an order [Docket No. 445] (the
 “Procedures Order”) approving procedures for filing and resolving objections to Claims asserted
 against the Debtors in the chapter 11 cases (the “Objection Procedures”). Please review the
 Objection Procedures to ensure your response to the Objection, if any, is timely and correctly
 filed and served.

                                            Resolving the Objection

         Resolving the Objections. To facilitate the consensual resolution of the Objection,
 certain of the Plan Administrator’s personnel and advisors will be available to discuss and
 potentially resolve the Objection to disputed Claims without the need for filing a formal response
 or attending a hearing. To facilitate such a discussion, please contact Beth E. Levine, Esq. of
 Pachulski Stang Ziehl & Jones LLP, counsel to the Plan Administrator, by (i) emailing
 blevine@pszjlaw.com or (ii) calling (212) 561-7700 within twenty (20) calendar days after the
 date of this notice. Please have your Proof(s) of Claim and any related material available for
 such discussions.

        Parties Required to File a Response. If you are not able to consensually resolve the
 Objection filed with respect to your Claim as set forth above, you must file a response (each, a
 “Response”) with the Court in accordance with the procedures described below.

          Response Contents. Each Response must contain the following (at a minimum):

                   a.         a caption stating the name of the Court, the name of the Debtors, the case
                              number, the title of the Omnibus Objection to which the Response is
                              directed, and, if applicable, the Proof of Claim number(s) related thereto
                              from the Claims Register;

                   b.         a concise statement setting forth the reasons why the Court should not
                              grant the Omnibus Objection with respect to such Claim, including the
                              factual and legal bases upon which the claimant will rely in opposing the
                              Omnibus Objection;

                   c.         a copy of any other documentation or other evidence of the Claim, to the
                              extent not already included with the Claim, upon which the claimant will
                              rely in opposing the Omnibus Objection; provided, however, that the
                              claimant need not disclose confidential, proprietary, or otherwise protected
                              information in the Response; provided further, however, that the claimant


 DOCS_SF:102350.4 36869/003                            2
19-11608-mew            Doc 447       Filed 12/18/19 Entered 12/18/19 13:50:06             Main Document
                                                   Pg 3 of 30


                               shall disclose to the Plan Administrator all information and provide copies
                               of all documents that the claimant believes to be confidential, proprietary,
                               or otherwise protected and upon which the claimant intends to rely in
                               support of its Claim, subject to appropriate confidentiality constraints; and

                   d.          the following contact information for the responding party:

                               i.   the name, address, telephone number, and email address of the
                                    responding claimant or the name, address, telephone number, and
                                    email address of the claimant’s attorney or designated representative
                                    to whom the attorneys for the Plan Administrator should serve a reply
                                    to the Response, if any; or

                              ii.   the name, address, telephone number, and email address of the party
                                    with authority to reconcile, settle, or otherwise resolve the Omnibus
                                    Objection on the claimant’s behalf.

         Notice and Service. Your Response must be filed with the Court and served so as to be
 actually received by 4:00 p.m. (prevailing Eastern Time) on December 30, 2019 (the
 “Response Deadline”) by the following parties:


       Plan Administrator                 Counsel to the Plan Administrator    United States Trustee
         Drivetrain, LLC                  Pachulski Stang Ziehl & Jones LLP  Office of the United States
    410 Park Avenue, Suite 900               780 Third Avenue, 34th Floor     Trustee for the Southern
      New York, NY 10022                        New York, NY 10017              District of New York
     Attn: Marc D. Rosenberg                     Attn: Beth E. Levine       201 Varick Street, Suite 1006
                                                                               New York, NY 10014
                                                         -and-                Attn: Shannon Scott, Esq.

                                          Pachulski Stang Ziehl & Jones LLP
                                              10100 Santa Monica Blvd.
                                                      13th Floor
                                               Los Angeles, CA 90067
                                                 Attn: Shirley S. Cho


         Failure to Respond. A Response that is not filed and served by the Response Deadline in
 accordance with the procedures set forth herein may not be considered by the Court at the
 Hearing. Absent reaching an agreement with the Plan Administrator resolving the
 Objection to a Claim, failure to timely file and serve a Response as set forth herein may
 result in the Court granting the Objection without further notice or hearing. Upon entry of
 an order, affected creditors will be served with a notice of entry, and a copy, of the order.




 DOCS_SF:102350.4 36869/003                              3
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06             Main Document
                                             Pg 4 of 30


                                      Hearing on the Objection

         Date, Time, and Location. A hearing (the “Hearing”) on the Objection will be held on
 February 6, 2020 at 11:00 a.m. prevailing Eastern Time, before the Honorable Michael E. Wiles,
 United States Bankruptcy Judge for the Southern District of New York, in Courtroom 617 of the
 United States Bankruptcy Court for the Southern District of New York, One Bowling Green,
 New York, NY 10014. The hearing may be adjourned to a subsequent date in these cases in the
 Court’s or Plan Administrator’s discretion. You must attend the Hearing if you disagree with
 the Objection and have filed a Response. If such Claims cannot be resolved and a hearing is
 determined to be necessary, the Plan Administrator shall file with the Court and serve on the
 affected claimants a notice of the hearing, to the extent the Plan Administrator did not file a
 notice of hearing previously.

          Discovery. If the Plan Administrator determines that discovery is necessary in advance
 of a hearing on an Omnibus Objection, the Plan Administrator will serve notice on the affected
 claimant and its counsel of record that the scheduled hearing will be treated as a status
 conference during which the parties will request that the Court issue a scheduling order to
 facilitate dismissal or resolution of the litigation. Such notice may be incorporated into the initial
 agenda letter for the hearing, or may be provided by separate notice. In accordance with Local
 Bankruptcy Rule 9014-2, the first hearing on any Omnibus Objection contested with respect to a
 particular Claim will not be an evidentiary hearing and there is no need for any witnesses to
 appear at such a hearing unless otherwise ordered by the Court in accordance with Local
 Bankruptcy Rule 9014-2.

                                       Additional Information

          Additional Information. Copies of these procedures, the Objection, or Procedures Order
 or any other pleadings (the “Pleadings”) filed in the chapter 11 cases are available for free online
 at the website of Omni Agent Solutions at http://www.omniagentsolutions.com/hollander. You
 may also obtain copies of any of the Pleadings filed in the chapter 11 cases for a fee via PACER
 at http://www.nysb.uscourts.gov.




 DOCS_SF:102350.4 36869/003                        4
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06        Main Document
                                             Pg 5 of 30


                                      Reservation of Rights

 NOTHING IN ANY OMNIBUS OBJECTION OR OBJECTION NOTICE IS OR SHALL
 BE DEEMED TO CONSTITUTE A WAIVER OF ANY RIGHTS OF THE DEBTORS,
 POST-EFFECTIVE DATE DEBTORS, OR PLAN ADMINSTRATOR, AS APPLICABLE,
 TO DISPUTE ANY CLAIMS, ASSERT COUNTERCLAIMS, RIGHTS OF OFFSET OR
 RECOUPMENT, DEFENSES, OBJECT TO CLAIMS (OR OTHER CLAIMS OR CAUSES
 OF ACTION OF A CLAIMANT) ON ANY GROUNDS NOT PREVIOUSLY RAISED IN
 AN OBJECTION, UNLESS THE COURT HAS ALLOWED A CLAIM OR ORDERED
 OTHERWISE, OR SEEK TO ESTIMATE ANY CLAIM AT A LATER DATE.
 AFFECTED PARTIES WILL BE PROVIDED APPROPRIATE NOTICE THEREOF AT
 SUCH TIME.

 Dated: December 18, 2019
                                            /s/ Beth E. Levine
                                            Bradford J. Sandler, Esq.
                                            Shirley S. Cho, Esq.
                                            Beth E. Levine, Esq.
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Plan Administrator




 DOCS_SF:102350.4 36869/003                    5
19-11608-mew          Doc 447       Filed 12/18/19 Entered 12/18/19 13:50:06                      Main Document
                                                 Pg 6 of 30
                              Hearing Date and Time: February 6, 2020, at 11:00 a.m. (prevailing Eastern Time)
                                       Response Deadline: December 30, at 4:00 p.m. (prevailing Eastern Time)

 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                 Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                 Case No. 19-11608 (MEW)
                                                                :
                                                                :                 Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

         NOTICE OF HEARING ON PLAN ADMINISTRATOR’S FIRST OMNIBUS
            OBJECTION TO CERTAIN CLAIMS (AMENDED, DUPLICATE)

          PLEASE TAKE NOTICE that on December 18, 2019, Drivetrain, LLC, in its capacity

 as Plan Administrator (the “Plan Administrator”) acting on behalf of HSP Liquidation, LLC and

 its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and

 before the Effective Date of the Plan, the “Debtors”), has filed the Plan Administrator’s First

 Omnibus (Non-Substantive) Objection to Certain Claims (Amended, Duplicate) (the

 “Objection”). A hearing on the Objection will be held before the Honorable Michael E. Wiles of


 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).


 DOCS_SF:102350.4 36869/003
19-11608-mew          Doc 447        Filed 12/18/19 Entered 12/18/19 13:50:06               Main Document
                                                  Pg 7 of 30


 the United States Bankruptcy Court for the Southern District of New York (the “Court”), in

 Room 617, One Bowling Green, New York, New York 10004-1408 on February 6, 2020 at

 11:00 a.m. (prevailing Eastern Time) (the “Hearing”).

          PLEASE TAKE FURTHER NOTICE that any responses to the Objection (each, a

 “Response”) must be made in writing; shall conform to the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), the Local Rules of the Bankruptcy Court (the “Local

 Rules”), and the omnibus claim objection procedures approved by the Bankruptcy Court in the

 Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus Claims

 Satisfaction Procedures and (II) Authorizing the Plan Administrator to File Substantive Omnibus

 Objections to Claims Pursuant to Bankruptcy Rule 3007(c) and (d) [Docket No. 445] (the

 “Objection Procedures”); shall be filed with the Bankruptcy Court with a hard copy delivered to

 Chambers, and served so as to be actually received on the day that is twenty (20) calendar days

 from the date the Objection is served (the “Response Date”) by the following parties:

                   (a)        Plan Administrator, Drivetrain, LLC, 410 Park Avenue, Suite 900, New
                              York, NY 10022, Attn: Marc D. Rosenberg;

                   (b)        Counsel to the Plan Administrator: (i) Pachulski Stang Ziehl & Jones,
                              LLP, 780 Third Avenue, 34th Floor, New York, New York 10017, Attn:
                              Beth E. Levine and (ii) Pachulski Stang Ziehl & Jones LLP, 10100 Santa
                              Monica Blvd., 13th Floor, Los Angeles, California 90067, Attn: Shirley S.
                              Cho;

                   (c)        United States Trustee: Office of the United States Trustee for the Southern
                              District of New York, 201 Varick Street, Suite 1006, New York, New
                              York 10014, Attn: Shannon Scott; and

                   (d)        all parties that have filed a request to receive service of court filings
                              pursuant to Bankruptcy Rule 2002.

          PLEASE TAKE FURTHER NOTICE that if no Responses are timely filed and served

 with respect to the Objection, the Plan Administrator shall, on or after the Response Date, submit




 DOCS_SF:102350.4 36869/003                              2
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06           Main Document
                                             Pg 8 of 30


 to the Court an order substantially in the form annexed as Exhibit A to the Objection, which

 order the Court may enter without further notice or opportunity to be heard.

          PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates in open court at the Hearing.

          PLEASE TAKE FURTHER NOTICE that copies of the Objection and Objection

 Procedures may be obtained free of charge by visiting the website of Omni Agent Solutions, at

 https://www.omniagentsolutions.com/hollander. You may also obtain copies of any pleadings

 by visiting the Court’s website at http://www.nysb.uscourts.gov in accordance with the

 procedures and fees set forth therein.


 Dated: December 18, 2019                      PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/ Beth E. Levine
                                               Bradford J. Sandler, Esq.
                                               Shirley S. Cho, Esq.
                                               Beth E. Levine, Esq.
                                               780 Third Avenue, 34th Floor
                                               New York, New York 10017
                                               Telephone: (212) 561-7700
                                               Facsimile: (212) 561-7777

                                               Counsel to the Plan Administrator




 DOCS_SF:102350.4 36869/003                      3
19-11608-mew          Doc 447       Filed 12/18/19 Entered 12/18/19 13:50:06                      Main Document
                                                 Pg 9 of 30
                              Hearing Date and Time: February 6, 2020, at 11:00 a.m. (prevailing Eastern Time)
                                       Response Deadline: December 30, at 4:00 p.m. (prevailing Eastern Time)

 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                 Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                 Case No. 19-11608 (MEW)
                                                                :
                                                                :                 Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

            PLAN ADMINISTRATOR’S FIRST OMNIBUS (NON-SUBSTANTIVE)
              OBJECTION TO CERTAIN CLAIMS (AMENDED, DUPLICATE)

                     THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE
                             CERTAIN FILED PROOFS OF CLAIM.

                     CLAIMANTS RECEIVING THIS OBJECTION SHOULD
                    LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1
                   AND/OR SCHEDULE 2 TO EXHIBIT A ATTACHED TO THIS
                                     OBJECTION.




 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).


 DOCS_SF:102350.4 36869/003
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06              Main Document
                                             Pg 10 of 30


          Drivetrain, LLC, in its capacity as plan administrator (the “Plan Administrator”) acting

 on behalf of HSP Liquidation, LLC, and its affiliated post-effective date debtors (collectively,

 the “Post-Effective Date Debtors” and before the Effective Date of the Plan, the “Debtors”), files

 this omnibus objection (the “Objection”) to certain claims identified on Schedule 1 and

 Schedule 2 to Exhibit A attached hereto (collectively, the “Disputed Claims”) and seeks entry of

 an order (the “Proposed Order”), substantially in the form annexed hereto as Exhibit A,

 (1) disallowing and expunging (i) claims listed on Schedule 1 to Exhibit A (the “Amended

 Claims”) that have been amended and superseded by one or more subsequently filed claims by,

 or on behalf of, the same claimant in respect of the same liabilities; (ii) claims listed on

 Schedule 2 to Exhibit A (the “Duplicate Claims”) that are (a) substantively duplicative of other

 claims filed on account of the same liability or (b) duplicative but have certain differences that do

 not ultimately affect the relief sought, in each case pursuant to section 502(b) of title 11 of the

 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 3007 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the objection procedures (the

 “Objection Procedures”) approved pursuant to the Order (I) Approving (A) Omnibus Claims

 Objection Procedures and (B) Omnibus Claims Satisfaction Procedures and (II) Authorizing the

 Plan Administrator to File Substantive Omnibus Objections to Claims Pursuant to Bankruptcy

 Rule 3007(c) and (d) [Docket No. 445] (the “Objection Procedures Order”). In support of this

 Objection, the Plan Administrator submits the Declaration of Marc D. Rosenberg (the

 “Rosenberg Declaration”), attached hereto as Exhibit B. In further support of this Objection, the

 Plan Administrator respectfully states as follows:




 DOCS_SF:102350.4 36869/003                        2
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06            Main Document
                                                  Pg 11 of 30


                                                  Jurisdiction

                   1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2) and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated December 1, 2016. The Plan Administrator confirms its consent,

 pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

 this Objection to the extent that it is later determined that the Court, absent consent of the parties,

 cannot enter final orders or judgments in connection herewith consistent with Article III of the

 United States Constitution.

                   2.         Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.         The bases for the relief requested herein are sections 105(a) and 502 of the

 Bankruptcy Code, Bankruptcy Rule 3007, Rule 9013-1 of the Local Rules for the United States

 Bankruptcy Court for the Southern District of New York (the “Local Bankruptcy Rules”), and

 the Objection Procedures Order.

                                                  Background

                   4.         On September 5, 2019, the Court entered its Findings of Fact, Conclusions

 of Law, and Order Confirming Debtors’ Modified First Amended Joint Plan Pursuant to Chapter

 11 of the Bankruptcy Code [Docket No. 356] confirming the Plan.

                   5.         On September 13, 2019, the Effective Date of the Plan occurred. See

 Notice of (I) Entry Confirmation order, (II) Occurrence of Effective Date, and (III) Related Bar

 Dates [Docket No. 371].

                   6.         Pursuant to the Plan, the Plan Administrator was appointed on the

 Effective Date and “to implement the Plan and to make distributions thereunder and wind down




 DOCS_SF:102350.4 36869/003                             3
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06           Main Document
                                                  Pg 12 of 30


 the businesses and affairs of the Debtors and Post-Effective Date Debtors.” See Plan at Article

 IV.D. This includes the authority “to file, withdraw, or litigate to judgment objections to Claims

 or Interests.” Id. At Article VII.B.

                   7.         On December 16, 2019, the Court entered the Objection Procedures Order.

                                               Relief Requested

                   8.         By this Objection, the Plan Administrator seeks entry of the Proposed

 Order pursuant to section 502(b) of the Bankruptcy Code, Bankruptcy Rule 3007, and the

 Objection Procedures: (1) disallowing and expunging the Amended Claims listed on Schedule 1

 to Exhibit A because such claims have been amended and superseded by one or more

 subsequently filed claims by, or on behalf of, the same claimant in respect of the same liabilities;

 (2) disallowing and expunging the Duplicate Claims listed on Schedule 2 to Exhibit A that are

 (a) substantively duplicative of other claims filed on account of the same liability or (b)

 duplicative but have certain differences that do not ultimately affect the relief sought.

                                      The Claims Reconciliation Process

                   9.         On June 21, 2019, each of the Debtors filed their respective schedules of

 assets and liabilities (as amended from time to time, the “Schedules”) pursuant to Bankruptcy

 Rule 1007 and the Order (I) Extending Time to File Schedules of Assets and Liabilities,

 Schedules of Current Income and Expenditures, Schedules of Executory Contracts and

 Unexpired Leases, Statements of Financial Affairs, and Rule 2015.3 Financial Reports [Docket

 No. 52].

                   10.        On June 21, 2019, the Court entered an order [Docket No. 120]

 establishing certain dates and deadlines for filing proofs of claim (each, a “Proof of Claim” and

 collectively, “Proofs of Claim”) in these chapter 11 cases. Specifically, among other things, the




 DOCS_SF:102350.4 36869/003                            4
19-11608-mew           Doc 447        Filed 12/18/19 Entered 12/18/19 13:50:06            Main Document
                                                   Pg 13 of 30


 Court established July 29, 2019, at 5:00 p.m. prevailing Eastern Time as the deadline for all

 persons and entities, other than governmental units, asserting a Claim (as defined in section

 101(5) of the Bankruptcy Code) against the Debtors that arose on or prior to the Petition Date,

 including claims pursuant to section 503(b)(9) of the Bankruptcy Code, to file written proof of

 such claim; and November 15, 2019, at 5:00 p.m. prevailing Eastern Time, as the last date and

 time for each such governmental unit to file Proofs of Claims against any Debtor. To date,

 over 693 Proofs of Claim have been filed against the Debtors in the aggregate approximate

 amount of $302 million.

                                                    Objection

                    11.        Pursuant to section 502(a) of the Bankruptcy Code, a filed proof of claim is

 deemed allowed unless a party in interest objects thereto.2 Following a thorough review of the

 Proofs of Claim filed by the applicable Bar Date, the Plan Administrator has determined that the

 Disputed Claims should be disallowed and expunged for the reasons described below. To ease

 the administrative burden on this Court and the Post-Effective Date Debtors during the claims

 reconciliation process, the Plan Administrator submits this Objection in an omnibus fashion, in

 accordance with the Bankruptcy Rules and the Objection Procedures. If the Disputed Claims are

 not disallowed and expunged, the potential exists for the relevant claimants to receive an

 unwarranted recovery against the Debtors, to the detriment of other similarly-situated creditors.

 Accordingly, the Plan Administrator seeks the entry of the Proposed Order attached hereto as

 Exhibit A.




 2
     See 11 U.S.C. § 502(a).


 DOCS_SF:102350.4 36869/003                              5
19-11608-mew          Doc 447        Filed 12/18/19 Entered 12/18/19 13:50:06           Main Document
                                                  Pg 14 of 30


 A.       Amended Claims

                   12.        As set forth in more detail on Schedule 1 to the Proposed Order, the Plan

 Administrator objects to the Amended Claims because the Plan Administrator has determined

 that the Amended Claims have been amended and superseded by subsequently filed Proofs of

 Claim by the same claimant on account of the same liability reflected in the column labeled

 “Surviving Claim Number” (the “Surviving Claims”). Any disallowance or expungement of the

 Amended Claims will not affect the Surviving Claims, which will remain on the Debtors’

 register of claims (the “Claims Register”) unless withdrawn by the applicable claimants or

 disallowed by the Court, subject to the Plan Administrator’s right to object to such claims in the

 future on any grounds permitted by applicable law. Accordingly, the Plan Administrator requests

 that the Court disallow and expunge the Amended Claims from the Claims Register.

 B.       Duplicate Claims

                   13.        As set forth in more detail on Schedule 2 to the Proposed Order, the Plan

 Administrator objects to the Duplicate Claims because the Plan Administrator has determined

 that the Duplicate Claims are duplicative of other Proofs of Claim filed by or on behalf of the

 same claimant (or a successor thereto) in respect of the same liabilities, or that are duplicative but

 have certain differences (e.g., a different asserted priority classification, or a claim for a single

 invoice reasserted in a subsequently-filed Proof of Claim that was not denoted as amending the

 initial Proof of Claim), as the Proofs of Claim reflected in the column labeled “Surviving Claim

 Number” (the “Surviving Claims”) on Schedule 2. Any disallowance or expungement of the

 Duplicate Claims will not affect the Surviving Claims, which will remain on the Claims Register

 unless withdrawn by the applicable claimants or disallowed by the Court, subject to the Plan

 Administrator’s right to object to such claims in the future on any grounds permitted by




 DOCS_SF:102350.4 36869/003                            6
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06            Main Document
                                                  Pg 15 of 30


 applicable law. Failure to disallow the Duplicate Claims may result in a double recovery to the

 claimants. Moreover, disallowance of these Claims will enable the Claims Register to reflect

 more accurately the Claims asserted against the Post-Effective Date Debtors.

               Compliance with the Objection Procedures and the Bankruptcy Rules

                   14.        The Plan Administrator respectfully states that the content of this

 Objection is in compliance with the Bankruptcy Rules and the Objection Procedures for the

 following reasons:

                   a.         This Objection conspicuously states on the first page the following
                              (emphasis original): “THIS OBJECTION SEEKS TO DISALLOW
                              AND EXPUNGE CERTAIN FILED PROOFS OF CLAIM.
                              CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE
                              THEIR NAMES AND CLAIMS ON SCHEDULE 1 AND/OR
                              SCHEDULE 2 TO EXHIBIT A ATTACHED TO THIS
                              OBJECTION.”3

                   b.         This Objection states the title and identity of the objecting party (the Plan
                              Administrator) and states the grounds for the Objection;4

                   c.         Pursuant to the Bankruptcy Rules and the Objection Procedures, the Plan
                              Administrator is authorized to file this Objection on the grounds that the
                              Disputed Claims: (i) have been amended by subsequently filed proofs of
                              claim or; (ii) duplicate other claims.5

                   d.         Each schedule to the Proposed Order includes only the claims to which there
                              is a common basis for the Objection;6 and

                   e.         Claimants subject to this Objection are listed in alphabetical order by
                              claimant name.6

                   15.        The Plan Administrator further respectfully states that notice and service

 of this Objection will be in compliance with the Bankruptcy Rules for the following reasons:

                   a.         The Objection will be filed with the Court and served upon (i) the affected
                              claimant party set forth on each Proof of Claim subject to this Objection or


 3
   See Fed. R. Bankr. P. 3007(e)(1).
 4
   See Fed. R. Bankr. P. 3007(e)(4).
 5
   See Fed. R. Bankr. P. 3007(d)(1)-(6); Objection Procedures ¶¶ (1)(a) – (k).
 6
   See Fed. R. Bankr. P. 3007(e)(2); Objection Procedures ¶ 4.


 DOCS_SF:102350.4 36869/003                                7
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06                Main Document
                                                  Pg 16 of 30


                              its attorney of record, (ii) the U.S. Trustee, and (iii) parties that have filed
                              a request for service of papers under Bankruptcy Rule 2002;7

                   b.         With respect to service on claimants affected by this Objection, the Plan
                              Administrator will also serve each such claimant with a customized
                              objection notice tailored, as appropriate, to address the particular creditor,
                              claim, and objection;8 and

                   c.         This Objection will be set for hearing at least 30 days after the filing of this
                              Objection.9

                                              Reservation of Rights

                   16.        This Objection is limited to the grounds stated herein. Accordingly, it is

 without prejudice to the rights of the Plan Administrator or any other party in interest to object to

 any of the Disputed Claims (to the extent not disallowed and expunged pursuant to this

 Objection) on any grounds whatsoever, and the Plan Administrator expressly reserves all further

 substantive or procedural objections he may have.

                                                       Notice

                   17.        The Plan Administrator has provided notice of this Objection to: (a) the

 affected claimant party set forth on the Proof of Claim and its respective attorney of record, if

 any; (b) the Office of the United States Trustee for the Southern District of New York, 201

 Varick Street, Suite 1006, New York, New York 10014, Attn: Shannon Scott; and (c) all parties

 that have filed a request to receive service of court filings pursuant to Bankruptcy Rule 2002.




 7
   See Fed. R. Bankr. P. 2002, 3007(a).
 8
   See Objection Procedures ¶ 5; Fed. R. Bankr. P. 3007(e).
 9
   See Fed. R. Bankr. P. 3007(a).


 DOCS_SF:102350.4 36869/003                               8
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06           Main Document
                                             Pg 17 of 30


          WHEREFORE, for the reasons stated in the Objection, the Plan Administrator

 respectfully requests that the Court sustain the Objection and grant such other relief as the Court

 deems just and proper.

 Dated: December 18, 2019                      PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/ Beth E. Levine
                                               Bradford J. Sandler, Esq.
                                               Shirley S. Cho, Esq.
                                               Beth E. Levine, Esq.
                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               780 Third Avenue, 34th Floor
                                               New York, NY 10017
                                               Telephone: (212) 561-7700
                                               Facsimile: (212) 561-7777

                                               Counsel to the Plan Administrator




 DOCS_SF:102350.4 36869/003                       9
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06   Main Document
                                             Pg 18 of 30


                                            EXHIBIT A

                                          Proposed Order




 DOCS_SF:102350.4 36869/003
19-11608-mew          Doc 447       Filed 12/18/19 Entered 12/18/19 13:50:06                     Main Document
                                                 Pg 19 of 30


 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                Case No. 19-11608 (MEW)
                                                                :
                                                                :                Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x


        ORDER GRANTING PLAN ADMINISTRATOR’S FIRST OMNIBUS (NON-
     SUBSTANTIVE) OBJECTION TO CERTAIN CLAIMS (AMENDED, DUPLICATE)

          Upon the objection (the “Objection”)2 of the Plan Administrator for entry of an order

 (this “Order”) disallowing and expunging the claims identified on Schedule 1, and Schedule 2

 hereto (collectively, the “Disputed Claims”) in each case pursuant to section 502(b) of the

 Bankruptcy Code, Bankruptcy Rule 3007, and the Objection Procedures, all as more fully set

 forth in the Objection; and upon the Rosenberg Declaration; and the Court having found that it



 1
   The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Objection.


 DOCS_SF:102350.4 36869/003
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06              Main Document
                                                  Pg 20 of 30


 has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

 Standing Order of Reference from the United States District Court for the Southern District of

 New York, dated December 1, 2016, and the Court having found that this is a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and

 the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

 having found that the relief requested in the Objection is in the best interests of the Post-Effective

 Date Debtors, creditors, and other parties in interest; and the Court having found that the Plan

 Administrator provided appropriate notice of the Objection and the opportunity for a hearing on

 the Objection under the circumstances; and the Court having reviewed the Objection; and the

 Court having determined that the legal and factual bases set forth in the Objection establish just

 cause for the relief granted herein; and upon all of the proceedings had before the Court; and after

 due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                   1.         The Objection is sustained to the extent set forth herein.

                   2.         Each Amended Claim identified on Schedule 1 attached hereto is hereby

 disallowed and expunged in its entirety. The Surviving Claims identified on Schedule 1 will

 remain on the Claims Register and such Claims are neither allowed nor disallowed at this time,

 subject, however, to any future objection on any basis. Nothing contained herein shall constitute,

 nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.

                   3.         Each Duplicate Claim identified on Schedule 2 attached hereto is hereby

 disallowed and expunged in its entirety. The Surviving Claims identified on Schedule 2 will

 remain on the Claims Register and such Claims are neither allowed nor disallowed at this time,

 subject, however, to any future objection on any basis. Nothing contained herein shall constitute,

 nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.




 DOCS_SF:102350.4 36869/003                             2
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06             Main Document
                                                  Pg 21 of 30


                   4.         Omni Agent Solutions, the Debtors’ noticing and claims agent, is

 authorized to update the Claims Register to reflect the relief granted in this Order.

                   5.         Entry of this Order is without prejudice to the Plan Administrator’s right

 to object to any other Claims in these chapter 11 cases or to further object to the Disputed Claims

 (to the extent they are not disallowed and expunged pursuant to this Order) on any grounds

 whatsoever, at a later date.

                   6.         Each Disputed Claim and the Objection by the Plan Administrator to each

 Disputed Claim as addressed in the Objection and as identified in Schedule 1 and

 Schedule 2, attached hereto constitutes a separate contested matter as contemplated by

 Bankruptcy Rule 9014. This Order shall be deemed a separate order with respect to each

 Disputed Claim. Any stay of this Order shall apply only to the contested matter which involves

 such creditor and shall not act to stay the applicability or finality of this Order with respect to the

 other contested matters covered hereby.

                   7.         The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                   8.         The Plan Administrator is authorized to take all actions necessary to

 effectuate the relief granted pursuant to this Order in accordance with the Objection.

                   9.         This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

 Dated: _____________________, 2019


                                                     THE HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




 DOCS_SF:102350.4 36869/003                             3
19-11608-mew   Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06   Main Document
                                      Pg 22 of 30



                               SCHEDULE 1
                                                                                                             19-11608-mew   Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06      Main Document
                                                                                                                                                   Pg 23 of 30




Schedule 1
FIRST OMNIBUS OBJECTION - AMENDED CLAIMS
THE BASIS FOR PROPOSED DISALLOWANCE IS FURTHER DISCUSSED IN PARAGRAPH OF THE OBJECTION

                                                                                                                        Asserted Claim Amount                                                                                                     Surviving Claim Amount
                                                                                     Claim                                                                                                                   Surviving
                                                                        Date                                                                                                      Basis for Proposed
Name of Claimant                    Debtor Name                                     Number     Secured       Priority   Admin         503(b)(9)       GUC          Total                                  Claim Number   Secured       Priority   Admin          503(b)(9)      GUC           Total
                                                                     Claim Filed                                                                                                    Disallowance
DALLAS COUNTY                       Hollander Sleep Products, LLC   05/28/2019            8    $114,073.90                                                        $114,073.90 Claim Has Been Amended           37        $150,084.22                                                          $150,084.22
C/O : LINEBARGER GOGGAN BLAIR &                                                                                                                                               by Surviving Claim Number
SAMPSON LLP
ATTN: ELIZABETH WELLER
2777 N STEMMONS FRWY, STE 1000
DALLAS, TX 75027

KAPSTONE CONTAINER CORPORATION      Hollander Sleep Products, LLC   06/24/2019           122                                                        $738,507.72   $738,507.72 Claim Has Been Amended          409                                 $12,822.91       $99,829.19   $638,678.53   $751,330.63
ATTN: JONATHAN L. GOLD                                                                                                                                                        by Surviving Claim Number
1000 MAINE AVE, SW
WASHINGTON, DC 20024


POLYTECH FIBERS LLC                 Hollander Sleep Products, LLC   06/14/2019           87                                           $104,862.66    $52,343.49   $157,206.15 Claim Has Been Amended          114                                                 $157,206.15                 $157,206.15
ATTN: DONG YONG LEE                                                                                                                                                           by Surviving Claim Number
2017 HWY 411 N.
CHATSWORTH, GA 30705

SHANGHAI MAYFT COMPANY LIMITED      Hollander Sleep Products, LLC   07/14/2019           198                            $49,531.50                                 $49,531.50 Claim Has Been Amended          326                                                  $21,429.50    $73,700.50    $95,130.00
ATTN: JOHN C. WANG                                                                                                                                                            by Surviving Claim Number
729 PUJIAN RD, STE 2903
CHINA




                                                                                                                                                      1
19-11608-mew   Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06   Main Document
                                      Pg 24 of 30



                               SCHEDULE 2
                                                                                                                                      19-11608-mew     Doc 447    Filed 12/18/19 Entered 12/18/19 13:50:06              Main Document
                                                                                                                                                                               Pg 25 of 30




Schedule 2
FIRST OMNIBUS OBJECTION - DUPLICATE CLAIMS
THE BASIS FOR PROPOSED DISALLOWANCE IS FURTHER DISCUSSED IN PARAGRAPH OF THE OBJECTION

                                                                                                                                      Asserted Claim Amount                                                                                                                               Surviving Claim
                                                                                                  Claim                                                                                                                Surviving
                                                                                      Date                                                                                                        Basis for Proposed                                 Surviving                                                                                             Surviving
Name of Claimant                      Debtor Name                                                Number       Secured    Priority     Admin       503(b)(9)         GUC               Total                              Claim                                                 Secured            Priority      Admin   503(b)(9)          GUC
                                                                                   Claim Filed                                                                                                      Disallowance                                      Debtor                                                                                              Claim Total
                                                                                                                                                                                                                       Number
HANGZHOU CHUANGYUAN FEATHER CO.,      Hollander Sleep Products, LLC                 06/09/2019     57                                            $1,274,003.87   $3,595,099.11     $4,869,102.98 Duplicate Claim of        56    Hollander Sleep Products, LLC                                                          $1,274,003.87   $3,595,099.11     $4,869,102.98
LTD                                                                                                                                                                                              Surviving Claim
ATTN: MINGFANG FU
NO.5 XINDA RD, MIAOJIA VILLAGE
HANGZHOU, ZHEJIANG 311203
CHINA

HANGZHOU CHUANGYUAN FEATHER CO.,      Hollander Sleep Products, LLC                 06/09/2019     58                                            $1,274,003.87   $3,595,099.11     $4,869,102.98 Duplicate Claim of       56     Hollander Sleep Products, LLC                                                          $1,274,003.87   $3,595,099.11     $4,869,102.98
LTD                                                                                                                                                                                              Surviving Claim
ATTN: MINGFANG FU
NO.5 XINDA RD, MIAOJIA VILLAGE
HANGZHOU, ZHEJIANG 311203
CHINA

HARTFORD FIRE INSURANCE COMPANY AS    Dream II Holdings, LLC                        06/24/2019     6      Unliquidated                                                           Unliquidated    Duplicate Claim of       3      Dream II Holdings, LLC                    Unliquidated                                                                 Unliquidated
ASSIGNEE OF HARTFORD SPEC                                                                                                                                                                        Surviving Claim
ATTN: BANKRUPTCY UNIT
HO2-R, HOME OFFICE
HARTFORD, CT 06155

INNOVATIVE CONTROL SOLUTIONS          Hollander Sleep Products Canada Limited       07/12/2019     27                                                $1,066.57        $887.27          $1,953.84 Duplicate Claim of       23     Hollander Sleep Products Canada Limited                                                   $1,066.57         $887.27          $1,953.84
ATTN: STELLA KEUNG                                                                                                                                                                               Surviving Claim
3115 14TH AVE, UNIT 8-9
MARKHAM, ON L3R-0H1
CANADA

INNOVATIVE CONTROL SOLUTIONS          Hollander Sleep Products Canada Limited       08/07/2019     69                                                $1,066.57        $887.27          $1,953.84 Duplicate Claim of       23     Hollander Sleep Products Canada Limited                                                   $1,066.57         $887.27          $1,953.84
ATTN: STELLA KEUNG                                                                                                                                                                               Surviving Claim
3115 14TH AVE, UNIT 8-9
MARKHAM, ON L3R-0H1
CANADA

LOUDON SHEET METAL CO                 Hollander Sleep Products, LLC                 07/29/2019    366                                                $1,468.10                         $1,468.10 Duplicate Claim of      206     Hollander Sleep Products, LLC                                                             $1,468.10                          $1,468.10
ATTN: DAVID LEE BIRK                                                                                                                                                                             Surviving Claim
1926, 2218 PLANTSIDE DR
JEFFERSONTOWN, KY 40299

ROMELA SOLOMON                        Hollander Sleep Products, LLC                 07/24/2019    342                    $18,547.12                                                   $18,889.12 Duplicate Claim of      302     Hollander Sleep Products, LLC                                     $18,547.12                                                $18,547.12
12760 NE 10TH PL, F304                                                                                                                                                                           Surviving Claim
BELLEVUE, WA 98005

SHANGHAI MAYFT COMPANY LIMITED        Hollander Sleep Products, LLC                06/10/2019      60                                                                                 $95,130.00 Duplicate Claim of       59     Hollander Sleep Products, LLC                                                                                               $95,130.00
ATTN: JOHN C. WANG                                                                                                                                                                               Surviving Claim
729 PUJIAN RD, STE 2903
CHINA

ZHEJIANG HENGDI BEDDING CO., LTD      Hollander Sleep Products, LLC              6/11/2019         79                                                               $1,780.00       $686,159.99 Duplicate Claim of        78     Hollander Sleep Products, LLC                                                             $1,780.00     $686,159.99        $687,939.99
NO.168 HEBEILOU FULOU VILLAGE                                                                                                                                                                   Surviving Claim
XINTANGSTREET XIAOSHAN
HANGZHOU ZHEJIANG
CHINA




                                                                                                                                                                                       1
19-11608-mew          Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06   Main Document
                                             Pg 26 of 30


                                          EXHIBIT B

                                     Rosenberg Declaration




 DOCS_SF:102350.4 36869/003
19-11608-mew            Doc 447     Filed 12/18/19 Entered 12/18/19 13:50:06                      Main Document
                                                 Pg 27 of 30


 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                 Chapter 11
                                                                :
                                             1
 HSP LIQUIDATION, LLC, et al.,                                  :                 Case No. 19-11608 (MEW)
                                                                :
                                                                :                 Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x


                 DECLARATION OF MARC D. ROSENBERG IN SUPPORT OF
                  PLAN ADMINISTRATOR’S FIRST OMNIBUS OBJECTION
                     TO CERTAIN CLAIMS (AMENDED, DUPLICATE)

          I, Marc D. Rosenberg, declare under penalty of perjury as follows, pursuant to the

 provisions of 28 U.S.C. § 1746:

                   1.         I am an authorized representative at Drivetrain, LLC (“Drivetrain”). My

 business address is 410 Park Avenue, Suite 900, New York, NY 10022.




 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
 Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
 (2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
 Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).


 DOCS_SF:102350.4 36869/003
19-11608-mew              Doc 447     Filed 12/18/19 Entered 12/18/19 13:50:06                     Main Document
                                                   Pg 28 of 30


                     2.       As part of my current position in assisting with the Plan Administrator’s

 responsibilities under the Plan, I am responsible for certain claims management and

 reconciliation matters. I am generally familiar with the Post-Effective Date Debtors’ day-to-day

 operations, cash resources, other assets, business affairs, and books and records that reflect,

 among other things, the Debtors’ liabilities and the amount thereof owed to their creditors as of

 the Petition Date.

                     3.       I have read the First Omnibus (Non-Substantive) Objection to Certain

 Claims (Amended, Duplicate) (the “Objection”) 2 and am directly, or by and through the Plan

 Administrators’ advisors and former personnel of the Post-Effective Date Debtors who have

 been available to support the Plan Administrator and the Post-Effective Date Debtors (the

 “Transitioned Personnel”), familiar with the information contained therein and the exhibits

 attached thereto.

                     4.       I am authorized to submit this declaration (the “Declaration”) in support of

 the Objection. All matters set forth in this Declaration are based on: (a) my personal knowledge;

 (b) my review of relevant documents; (c) my view, based on my knowledge of the Post-Effective

 Date Debtors’ and Debtors’ operations, books and records, and the Transitioned Personnel;

 (d) information supplied to me by the Post-Effective Date Debtors and by others at the Post-

 Effective Date Debtors’ request; or (e) as to matters involving United States bankruptcy law or

 rules or other applicable laws, my reliance upon the advice of counsel or other advisors to the

 Plan Administrator. If called upon to testify, I could and would testify competently to the facts

 set forth herein.




 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Objection.


 DOCS_SF:102350.4 36869/003                                 2
19-11608-mew            Doc 447      Filed 12/18/19 Entered 12/18/19 13:50:06             Main Document
                                                  Pg 29 of 30


                   5.         To the best of my knowledge, information and belief, insofar as I have

 been able to ascertain after reasonable inquiry, considerable time and resources have been

 expended to ensure a high level of diligence in reviewing and reconciling the Proofs of Claim

 filed against the Debtors in these chapter 11 cases.

                   6.         Upon a thorough review of the Proofs of Claim filed in these chapter 11

 cases and supporting documentation thereto, I have determined that:

                   a.         the Amended Claims listed on Schedule 1 to the Proposed Order have
                              been amended and superseded by subsequently filed Proofs of Claim by
                              the same claimant and on account of the same liability as reflected in the
                              column labeled “Surviving Claim Number” on Schedule 1. Accordingly,
                              I believe the Amended Claims listed on Schedule 1 should be disallowed
                              and expunged in their entirety.

                   b.         the Duplicate Claims listed on Schedule 2 to the Proposed Order are
                              duplicative of other Proofs of Claim filed by or on behalf of the same
                              claimant (or a successor) in respect of the same liabilities, or that are
                              duplicative but have certain differences (e.g., a different asserted priority
                              classification, or a Claim for a single invoice reasserted in a subsequently-
                              filed Proof of Claim that was not denoted as amending the initial Proof of
                              Claim), as the Proof of Claim reflected in the column labeled “Surviving
                              Claim Number” (the “Surviving Claims”) on Schedule 2. Accordingly, I
                              believe the Duplicate Claims listed on Schedule 2 should be disallowed
                              and expunged in their entirety.

                   7.         Failure to disallow and expunge, reclassify, or modify, as applicable, the

 Disputed Claims could result in the relevant claimant receiving an unwarranted recovery against

 the Debtors, to the detriment of other creditors. Accordingly, I believe that the Court should

 grant the relief requested in the Objection.

                                  [Remainder of page intentionally left blank]




 DOCS_SF:102350.4 36869/003                             3
19-11608-mew   Doc 447   Filed 12/18/19 Entered 12/18/19 13:50:06   Main Document
                                      Pg 30 of 30
